

116 HR 7245 IH: Community Outpost Outreach and Engagement Act
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7245IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Mr. Emmer introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Director of the Office of Community Oriented Policing Services to carry out a pilot program to establish community outpost houses, and for other purposes.1.Short titleThis Act may be cited as the Community Outpost Outreach and Engagement Act.2.COP House pilot program(a)AuthorizationThe Attorney General, acting through the Director of the Office of Community Oriented Policing Services to carry out a pilot program to make grants to eligible applicant to establish and operate community outpost houses (referred to in this section as COP houses).(b)PurposeThe purpose of the pilot program is to provide long-term stabilization in the relationship of law enforcement and the community by—(1)building relationships, awareness, and trust with members of the community;(2)uniting members of the community and law enforcement;(3)improving the quality of life in the neighborhood; and (4)reducing crime. (c)Uses of fundsA COP house funded under this section may provide services, including—(1)connecting with residents and involvement in community outreach programs;(2)providing government benefit program consultations;(3)nursing services and coordination with medical services in the community;(4)emergency medical services;(5)space for use by community groups; and (6)holding events with community partners, including public health services, educational classes or seminars, tutoring services for youth. (d)Officer qualificationsA recipient of a grant under this section shall certify to the Director that any officer stationed at the COP house—(1)has demonstrated their communication and problem-solving skills;(2)does not have a history of verified instances of excessive force; and (3)has completed necessary training to understand the cultural sensitivities of the obligations of a position at the COP house.(e)ReportThe Director shall submit to Congress on an annual basis information related to the operation of the pilot program under this section, including the impact that COP houses have had on the relationships between law enforcement officers and the community and any changes in the rates of crime in the communities in which COP houses have been established pursuant to this section. (f)DefinitionsIn this section:(1)The term eligible applicant means a non-profit organization, or a law enforcement organization applying jointly with at least one non-profit organization.(2)The term community outpost house means a location in the jurisdiction served by a law enforcement agency that is operated by the law enforcement agency in a collaborative manner with nonprofit organizations and other service providers. 